  Case 18-15996-elf       Doc 18    Filed 11/20/18 Entered 11/20/18 17:08:48          Desc Main
                                    Document      Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re: Jeffrey A. Brennan and Margaret J.        CHAPTER 13
Brennan
        Debtors                                  BANKRUPTCY CASE NUMBER
______________________________                   18-15996/ELF
Carrington Mortgage Services, LLC as
servicer for Bank of America, N.A.,
        Movant,
v.

Jeffrey A. Brennan and Margaret J. Brennan,
  Respondents/Debtors,

William C. Miller, Trustee,
 Additional Respondent.

      AMENDED OBJECTION OF CARRINGTON MORTGAGE SERVICES, LLC AS
     SERVICER FOR BANK OF AMERICA, N.A. TO CONFIRMATION OF DEBTORS'
                   CHAPTER 13 PLAN OF REORGANIZATION

         Carrington Mortgage Services, LLC as servicer for Bank of America, N.A., by and
  through its counsel, Shapiro & DeNardo, LLC, hereby objects to the confirmation of Debtors'
  Chapter 13 Plan, and in support thereof, avers as follows:

         1.     On or about September 10, 2018, Debtors filed a voluntary petition for relief
  under Chapter 13 of the United States Bankruptcy Code.

         2.      Movant holds an allowed claim, secured only by Debtors' principal residence
  located at 109 East Manoa Road, Havertown, PA 19083.

         3.     Movant filed its Proof of Claim on or about November 19, 2018 citing arrears in
  the amount of $27,791.38, and a total claim of $158,264.42.

        4.      Debtors' proposed plan calls for the payment to Movant of arrearages in the
  amount of $17,551.90 to be paid to the Trustee through the Plan.

         5.      The Plan is insufficiently funded to pay Movant its proposed arrearage claim or
  proposed total debt claim in full.

         6.      The Plan fails to comply with 11 U.S.C. § 1322.
Case 18-15996-elf      Doc 18     Filed 11/20/18 Entered 11/20/18 17:08:48           Desc Main
                                  Document      Page 2 of 2



       7.      The Court must deny confirmation of Debtors' Chapter 13 Plan.

       WHEREFORE, Carrington Mortgage Services, LLC as servicer for Bank of America,
N.A. respectfully requests that confirmation of the Debtors' Plan be denied, that Debtors'
bankruptcy petition be dismissed with prejudice; and for such other relief as this Court deems
appropriate.

                                                    Respectfully submitted,


                                                            /s/ Kristen D. Little
Dated: November 20, 2018                            BY:
                                                    Kristen D. Little, Esquire
                                                    Shapiro & DeNardo, LLC
                                                    3600 Horizon Drive, Suite 150
                                                    King of Prussia, PA 19406
                                                    (610)278-6800/ fax (847) 954-4809
S&D File #:18-060726                                PA BAR ID #79992
                                                    klittle@logs.com
                                                    pabk@logs.com
